— Judgment unanimously affirmed. Memorandum: Defendant’s contention that the proof was legally insufficient to support the conviction is without merit (see, People v Bleakley, 69 NY2d 490, 495). The court properly denied his request to charge criminal facilitation as a lesser *1024included offense of accomplice liability pursuant to Penal Law § 20.00 (see, People v Sturgis, 112 AD2d 757, 758, lv denied 68 NY2d 817; People v Chavis, 99 AD2d 584, 585-586, lv denied 62 NY2d 981). (Appeal from Judgment of Wayne County Court, Strobridge, J. — Murder, 2nd Degree.) Present — Boomer, J. P., Pine, Lawton, Boehm and Fallon, JJ.